Dismissed and Memorandum Opinion filed October 25, 2007







Dismissed
and Memorandum Opinion filed October 25, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00421-CR
____________
 
KIA L. SCUDDER, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
2nd 25th District Court
Colorado County,
Texas
Trial Court Cause
No. 01-178
 

 
M E M O R A N D U M   O P I N I O N
A
written request to withdraw the notice of appeal, personally signed by
appellant, has been filed with this Court.  See Tex. R. App. P. 42.2.  Because this Court has not delivered
an opinion, we grant appellant=s request.
Accordingly,
we order the appeal dismissed.  We direct the Clerk of the Court to issue the
mandate of the Court immediately.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed October 25, 2007.
Panel consists of Chief Justice
Hedges and Justices Anderson and Seymore.
Do not publish C Tex.
R. App. P. 47.2(b).